C. A. 4th Cir. Certiorari denied. Mr. Justice Black is of the opinion certiorari should be granted.
Mr. Justice Doug*954las took no part in the consideration or decision of this application.
R. M. Jefferies, Wm. S. Youngman, Jr. and Duncan C. Lee for petitioner. Solicitor General Perl-man, Assistant Attorney General Morison, Stanley M. Silverberg, Paul A. Sweeney, Melvin Richter, Bradford Ross, Howard E. Wahrenbrock, Francis R. Bell, Roger S. Foster and Harry G. Slater for the Securities & Exchange Commission and Federal Power Commission; George Roberts for the Commonwealth & Southern Corporation; and W. C. McLain and J. B. S. Lyles for the South Carolina Electric & Gas Co., respondents.